Exhibit 10.1

AMENDED AND RESTATED

JOINT PATENT OWNERSHIP AND LICENSE AGREEMENT

May 23, 2006

This Joint Patent Ownership and License Agreement (the “Agreement”) entered into
as of the 16th day of August 2004 (the “Effective Date”) between CardioVascular
BioTherapeutics, Inc. (“CARDIO”), whose principal place of business is at 1635
Village Center Circle, Suite 250, Las Vegas, NV 89134, and Phage Biotechnology
Corporation (“PHAGE”), whose principal place of business is at 1635 Village
Center Circle, Suite 240, Las Vegas, NV 89134 and as amended on March 16, 2006
by letter agreement between the parties and further amended and restated as of
the date first set forth above, to be effective as of the Effective Date.

WHEREAS, CARDIO plans to develop and commercialize therapeutic methods related
to the induction of angiogenesis or wound healing by administration of
Fibroblast Growth Factor (“FGF”); and,

WHEREAS, PHAGE plans to develop and commercialize recombinant DNA methods for
producing peptides/proteins, and owns patents and patent applications covering
angiogenic or wound healing peptides/proteins, including FGF, and methods for
producing these peptides/proteins; and

WHEREAS, CARDIO and PHAGE wish to jointly own all patents related to FGF and the
methods for producing and using FGF, whether such patents are developed jointly
or individually by either party; and

WHEREAS, CARDIO and PHAGE wish to license from one another exclusive rights to
practice under the jointly owned patents in accordance with their respective
plans for development and commercialization; and

WHEREAS, CARDIO and PHAGE entered into a manufacturing license agreement dated
March 1, 2000 (the “Manufacturing Licensing Agreement”); and

WHEREAS, CARDIO and PHAGE wish to terminate the Manufacturing Licensing
Agreement and cancel all future obligations and liabilities that may exist under
the Manufacturing Licensing Agreement;

NOW THEREFORE, in consideration of the cancellation of the Manufacturing
Licensing Agreement and the patent assignments and licenses granted herein and
other valuable considerations, the parties agree as follows:

1. Termination of Manufacturing Licensing Agreement. As of the Effective Date,
the Manufacturing Licensing Agreement between Cardio-Vascular Genetic
Engineering (now known as CARDIO) and PHAGE, effective as of March 1, 2000, is
hereby terminated. The parties agree to cancel any further liabilities or
obligations set forth in the Manufacturing



--------------------------------------------------------------------------------

Licensing Agreement with the exception of Paragraph 5.3 which relates to the
obligations of the parties with respect to Confidential Information. upon
termination of the agreement.

2. Definitions.

2.1 “Field” shall encompass any angiogenic or wound healing compositions,
(including in particular, but without limitation, all FGF species, fragments,
derivatives, and analogs thereof, nucleic acid sequences encoding angiogenic or
wound healing proteins/peptides), vectors and host cells comprising said DNA
sequences, methods of making the angiogenic or wound healing compositions, and
methods of inducing angiogenesis or wound healing employing the said
compositions. CARDIO-developed devices and methods of use thereof for delivery
of angiogenic or wound healing compositions are NOT included within the Field,
and are NOT subject to joint ownership or any other terms of this Agreement.

2.2 “Territory” shall mean worldwide, subject to CARDIO’s exclusive license to
Korea Biotechnology Development Co., Ltd. (“KBDC License”) for the territories
of Korea, China and Taiwan as detailed in Section 5.

2.3 “Patent Rights” shall mean the rights to make, use, practice, sell, offer to
sell, and import the Products and/or Processes claimed in any Issued US Patents
listed below and any patents that issue directly from the Pending US Patent
Applications listed below or from any Foreign Patent Applications including any
foreign national patent applications which claim priority to the Foreign Patent
Applications and any Future Patent Applications, including any continuations,
divisionals, re-exams, reissues and continuations-in-part that claim priority to
any of the Issued Patents, Pending Patent Applications and/or Future Patent
Applications, and any foreign counterparts thereof: subject to Paragraph 2.1.

Issued US Patents:

1. U.S. 6,268,178 entitled “Phage-Dependent Super-Production of Biologically
Active Protein and Peptides;” and

2. U.S. 6,642,026 entitled “Method of Producing Biologically Active Human Acidic
Fibroblast Growth Factor and its Use in Promoting Angiogenesis.”

3. U.S. 6,773,899 entitled “Phage-Dependent Super-Production of Biologically
Active Protein and Peptides”;

4. U.S. 6,794,162, entitled “Phage-Dependent Super-Production of Biologically
Active Protein and Peptides;”

Pending US Patent Applications 1.. U.S. 10/649,480 entitled “Method of Producing
Biologically Active Human Acidic Fibroblast Growth Factor and its Use in
Promoting Angiogenesis;” published as US Patent Application No. US 2004/0115769



--------------------------------------------------------------------------------

Foreign Patent Applications

(a) International Patent Applications All foreign patent applications related to
the above-referenced U.S. patents and applications and claiming priority to the
following international patent applications under the Patent Cooperation Treaty
(PCT):

1. International Patent Application No. PCT/US00/40020, published as
International Publication No. WO 00/71731 A2 on November 30, 2000 entitled
“Phage-Dependent Super-Production of Biologically Active Protein and Peptides”

2. International Patent Application No. PCT/US01/25537, published as
International Publication No. WO 02/14471 A2 on February 21, 2002 entitled
“Method of Producing Biologically Active Human Acidic Fibroblast Growth Factor
and its Use in Promoting Angiogenesis”

3. International Patent Application No. PCT/US01/25477, published as
International Publication No. WO 02/14468 A2 on February 21, 2002, entitled
“Phage-Dependent Super-Production of Biologically Active Protein and Peptides;”

(b) Foreign National or Regional Patent Applications

Following is a list of foreign national and regional patent applications pending
as of March 2006, which claim priority to the International Patent Applications
mentioned above.

 

No.    Appl. No.    Patent No.   

Filing

Date

  

Country

  

Title

  

Status

1    00932819.6    1180153    May 24, 2000    AT    Phage-Dependent
Super-Production Of Biologically Active Protein And Peptides    Issued 2   
00932819.6    1180153    May 24, 2000    BE    Phage-Dependent Super-Production
Of Biologically Active Protein And Peptides    Issued 3    00932819.6    1180153
   May 24, 2000    CH    Phage-Dependent Super-Production Of Biologically Active
Protein And Peptides    Issued 4    00932819.6    1180153    May 24, 2000    DE
   Phage-Dependent Super-Production Of Biologically Active Protein And Peptides
   Issued 5    00932819.6    1180153    May 24, 2000    EP    Phage-Dependent
Super-Production Of Biologically Active Protein And Peptides    Issued



--------------------------------------------------------------------------------

6    00932819.6    1180153    May 24,
2000    FR    Phage-Dependent Super-Production Of Biologically Active Protein
And Peptides    Issued 7    00932819.6    1180153    May 24,
2000    UK    Phage-Dependent Super-Production Of Biologically Active Protein
And Peptides    Issued 8    00932819.6    1180153    May 24,
2000    IE    Phage-Dependent Super-Production Of Biologically Active Protein
And Peptides    Issued 9    00932819.6    1180153    May 24,
2000    LI    Phage-Dependent Super-Production Of Biologically Active Protein
And Peptides    Issued 10    2000-
620108       May 24,
2000    JP    Phage-Dependent Super-Production Of Biologically Active Protein
And Peptides    Pending 11    2001
284914       August 15,
2001    AU    Phage-Dependent Super-Production Of Biologically Active Protein
And Peptides    Pending 12    2419203       August 15,
2001    CA    Phage-Dependent Super-Production Of Biologically Active Protein
And Peptides    Pending 13    01964014.3       August 15,
2001    EP    Phage-Dependent Super-Production Of Biologically Active Protein
And Peptides    Pending 14    2002-
519596       August 15,
2001    JP    Phage-Dependent Super-Production Of Biologically Active Protein
And Peptides    Pending 15    2003-
7002240       August 15,
2001    KR    Phage-Dependent Super-Production Of Biologically Active Protein
And Peptides    Pending 16    2001
288256       August 15,
2001    AU    Method of Producing Biologically Active Human Acidic Fibroblast
Growth Factor and its Use in Promoting Angiogenesis    Pending



--------------------------------------------------------------------------------

17    2419338       August 15,
2001    CA    Method of Producing Biologically Active Human Acidic Fibroblast
Growth Factor and its Use in Promoting Angiogenesis    Pending 18    01967977.8
      August 15,
2001    EP    Method of Producing Biologically Active Human Acidic Fibroblast
Growth Factor and its Use in Promoting Angiogenesis    Pending 19    2002-
519599       August 15,
2001    JP    Method of Producing Biologically Active Human Acidic Fibroblast
Growth Factor and its Use in Promoting Angiogenesis    Pending 20    2003-
7002239       August 15,
2001    KR    Method of Producing Biologically Active Human Acidic Fibroblast
Growth Factor and its Use in Promoting Angiogenesis    Pending

Future Patent Applications:

All U.S. and foreign patent applications, developed jointly or independently by
either party, which may or may not be related to the above-listed Issued Patents
and Pending Patent Applications, but which disclose subject matter encompassed
within the Field.

2.4 “Product” shall mean any product which:

(a) is covered in whole or in part by an issued, unexpired claim or a pending
claim contained in the Patent Rights; or

(b) is manufactured by using a process which is covered in whole or in part by
an issued, unexpired claim or a pending claim contained in the Patent Rights.

2.5 “Process” shall mean any process which is covered in whole or in part by an
issued, unexpired claim or pending claim contained in the Patent Rights.

3. Patent Assignments.

3.1 PHAGE hereby agrees to assign and hereby does assign to CARDIO a 50%
ownership interest in the itemized patents and patent applications (Patent
Rights).



--------------------------------------------------------------------------------

(a) A separate Assignment for these patents and applications for recordation
with the U.S. Patent and Trademark Office will accompany this Agreement.

(b) Future Patent Applications within the Field will be assigned by the
respective inventors to PHAGE and CARDIO jointly, with each party having a 50%
ownership interest.

4. Mutual Agreements

Both parties agree as follows:

4.1 CARDIO will have a non-revocable, royalty-bearing (subject to Section 7.1),
exclusive right within the Territory to the Patent Rights in the Field,
including the right to sublicense to third parties within the Field, provided
that any third party sublicensee shall be subject to all of CARDIO’s obligations
under Sections 10, 11, 13 and 14.

4.2 Subject to paragraph 2.1, PHAGE will have a non-revocable, royalty free,
exclusive right within the Territory to the Patent Rights in all other fields
outside of the Field, including the right to sublicense to third parties outside
of the Field.

5. KBDC License. CARDIO’s rights and obligations under this agreement are
subject to a pre-existing agreement between CARDIO and Korea Biotechnology
Development Co., Ltd. (“KBDC”) granting exclusive rights to manufacture and
market certain Products within the Field in the territories of Korea, China and
Taiwan. A formal license agreement between CARDIO and KBDC is in preparation.

6. Technical Development Services/FGF Manufacturing. PHAGE agrees to provide
technical development services to CARDIO for the development and regulatory
approvals of FGF, including, but not limited to, lab work, testing, and
production of FGF for clinical trials, all as directed by CARDIO. If CARDIO so
requests, PHAGE will produce FGF in commercial quantities for CARDIO as well as
PRODUCTS.

7. Compensation and Royalties.

7.1 In consideration for PHAGE’s assignment of a 50% ownership interest in all
existing Patent Rights within the Field and its agreement to jointly hold all
future Patent Rights within the Field, CARDIO agrees to either (at CARDIO’s sole
discretion):

(a) purchase FGF from PHAGE for 10% of CARDIO’s net sales price of finished
Product to end customer or distributor; or

(b) pay PHAGE a 6% royalty on the net sales price of finished Product to end
customer or distributor, when said finished Product is produced by CARDIO or a
third party under the jointly held Patent Rights.

7.2 CARDIO agrees to pay PHAGE for any Technical Development Services (Section
6) performed by PHAGE at CARDIO’s direction. Payment for such services will be



--------------------------------------------------------------------------------

limited to PHAGE’s actual cost of service including direct, indirect and
overhead costs, but no profit component. Any such amounts will be billed to
CARDIO on a monthly basis. Payments for Technical Development Services are in
addition to compensation/royalties set forth in Section 7.1.

8. Term. The rights and obligations set forth in this Agreement shall commence
as of the effective date of this Agreement and end upon expiration of the last
to expire patents in the Patent Rights, including Future Patent Applications.

9. Patent Prosecution and Maintenance.

9.1 During the Term of this Agreement, CARDIO and PHAGE will be jointly
responsible for the filing, payment, prosecution and maintenance of all patents
and applications for all Patent Rights, irrespective of whether the inventions
resulting in the Patent Rights were developed jointly or individually by either
party. A party can, at its sole discretion, assign its entire right, title and
interest in a particular patent or application to the other party, in which
case, the assigning party shall bear no further responsibility for the filing,
payment, prosecution and maintenance of such patent or application, and it shall
lose its rights in such patent or application.

9.2 The parties shall jointly agree on patent counsel. In the event that the
parties can not agree on patent counsel, each party shall have the right to
appoint its own counsel, pursuant to the Manual of Patent Examining Procedure
(MPEP) § 402.10 with each party bearing the cost of its own patent counsel.

9.3 The parties agree that patent counsel shall implement instructions from both
parties to the extent that such instructions are not inconsistent.

9.4 In the event that the parties cannot agree on instructions for the filing,
payment, prosecution and/or maintenance of a patent or application:

(a) for Patent Rights covering an invention developed by one party, the
developing party shall control the prosecution and/or maintenance of such patent
or application;

(b) for a patent or application covering an invention jointly developed by both
parties, Cardio shall control the prosecution and/or maintenance of such patent
or application.

10. Patent Infringement. Upon learning of any infringement of any Patent Rights
by third parties in any country, CARDIO and PHAGE will promptly inform each
other, as the case may be, in writing of that fact and will supply the other
with any available evidence pertaining to the infringement. In the event that
CARDIO and PHAGE mutually agree to bring suit, costs and expenses shall be
shared equally and any recovery in excess of expenses shall be shared equally.
In such event, no settlement, consent, judgment or other voluntary final
disposition of the suit may be entered into without the consent of both parties,
which shalt not be unreasonably withheld. In the event that one party does not
agree to take steps to stop the infringement (“non-moving party”), the other
party (“moving party”) shall have the right to bring suit at its own expense,
wherein any recovery shall be solely owned by the party bringing suit,



--------------------------------------------------------------------------------

and that party shall have the right to enter into settlement, consent, judgment
or other voluntary final disposition without the consent of the other party. In
such case, the moving party shall bear all reasonable costs and fees including
attorney fees incurred by the non-moving party as result of being joined in the
suit or otherwise participating in such suit.

11. Indemnification.

11.1 PHAGE agrees to release, indemnify and hold harmless CARDIO, their
Directors, officers, and employees against any and all losses, expenses, claims,
actions, lawsuits and judgments thereon (including attorney’s fees through the
appellate levels) which may be brought against CARDIO as a result of or arising
out of any negligent act or omission of PHAGE in its manufacture and supply of
FGF or other angiogenic peptides/proteins to CARDIO. CARDIO agrees to release
indemnify and hold harmless PHAGE, their Directors, officers, and employees
against any and all losses, expenses, claims, actions, lawsuits and judgments
thereon (including attorney’s fees through the appellate levels) which may be
brought against PHAGE as a result of or arising out of any negligent act or
omission of CARDIO in its use of the FGF or other angiogenic peptides/proteins
that PHAGE manufactures.

11.2 This Agreement to reimburse and indemnify under the circumstances set forth
above shall continue after the termination of this Agreement.

12. Warranties. CARDIO and PHAGE make NO warranties, express or implied, and
hereby disclaim all such warranties, as to any matter whatsoever, including,
without limitation, the condition of any Product or Process, whether tangible or
intangible, assigned and/or licensed under this Agreement; or the
merchantability, or fitness for a particular purpose of the Product or Process;
or that the use of the Product or Process will not infringe any patent,
copyrights, trademarks, or other rights. CARDIO and PHAGE shall not be liable
for any direct, consequential, or other damages suffered by the other party or
any third parties resulting from the use, production, manufacture, sale, lease,
consumption, or advertisement of the Product or Process. The provisions of this
Section shall continue beyond the termination of this Agreement.

13. Reports and Records.

13.1 Commencing one year after the first sale, CARDIO shall furnish to PHAGE a
report in writing specifying during the preceding calendar quarter:

 

  (a) the amount of Product sold hereunder by CARDIO;

 

  (b) the total billings for all Products sold;

 

  (c) the total royalties due; and

 

  (d) the names and addresses of all sublicensees.

Such reports shall be due within 45 days following the last day of each calendar
quarter in each year during the term of this Agreement. Each such report shall
be accompanied by payment in full of the amount due PHAGE in United States
dollars.



--------------------------------------------------------------------------------

13.2 For a period of three years from the date of each report pursuant to
Section 13.1, CARDIO shall keep records adequate to verify each such report and
accompanying payment made to PHAGE under this Agreement, and an independent
Certified Public Accountant or Accounting Firm selected by PHAGE and acceptable
to CARDIO may have access, on reasonable notice during regular business hours,
not to exceed once per year, to such records to verify such reports and
payments. Such Accountant or Accounting Firm shall not disclose to PHAGE any
information other than that information relating solely to the accuracy of, or
necessity for, the reports and payments made hereunder. The fees and expense of
the Certified Public Accountant or Accounting Firm performing such verification
shall be borne by PHAGE unless in the event that the audit reveals an
underpayment of royalty by more than ten (10%) percent, the cost of the audit
shall be paid by CARDIO.

14. Marking and Standards.

14.1 Prior to the issuance of any patents within the Patent Rights, CARDIO
agrees to mark Products (or their containers or labels) made, sold, or otherwise
disposed of by it under the license granted in this Agreement with a proper
patent notice as specified under the patent laws of the United States.

14.2 If CARDIO elects to make FGF or have FGF made for its use under the terms
of this Agreement, CARDIO further agrees to maintain satisfactory standards in
respect to the nature of the Product manufactured and/or sold by CARDIO. CARDIO
agrees that all Products manufactured and/or sold by it shall be of a quality
which is appropriate to products of the type here involved. CARDIO agrees that
similar provisions shall be included by sublicenses of all tiers.

15. Assignability. Neither party shall assign its ownership interest in the
Patent Rights to a third party without the written consent of the other party.
If either party desires to transfer its ownership interest in the Patent Rights,
the non-transferring party shall have first right of refusal of such ownership
interest. Notwithstanding the foregoing, this Agreement is not assignable by
either party or by operation of law, including by acquisition of all assets of
either party, without the prior written consent of the other party at its sole
discretion.

16. Binding. This Agreement shall extend to and be binding upon the successors
and legal representatives and permitted assigns of CARDIO and PHAGE.

17. Counterparts. This Agreement may be executed in counterparts, each of which
shall constitute an original copy of the Agreement.

18. Governing Law. This Agreement shall be construed without regard to any
conflict of laws principles, and interpreted in accordance with the laws of the
State of California.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

CARDIOVASCULAR BIOTHERAPEUTICS, INC.

By:

 

/s/ Mickael A. Flaa

 

Name:

 

Mickael A. Flaa

 

Title:

 

Chief Financial Officer

PHAGE BIOTECHNOLOGY CORPORATION

By:

 

/s/ John W. Jacobs

 

Name:

 

John (Jack) W. Jacobs

 

Title:

 

Chief Operating Officer